                                                                                           FILED
                                                                                           CLERK
                                                                                  10:28 am, Jun 18, 2019
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                        U.S. DISTRICT COURT
 ---------------------------------------------------------X                     EASTERN DISTRICT OF NEW YORK
 CIT BANK, N.A.,                                                                     LONG ISLAND OFFICE

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:17-cv-05871 (ADS) (SIL)

 JEFFREY COOMBES, DIANE A. COOMBES
 also known as DIANE COOMBES also known
 as DIANE A. ROCKWOOD, and VELOCITY
 INVESTMENTS, LLC,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Bronster, LLP
Attorneys for the Plaintiff
156 West 56th Street Suite 1801
New York, NY 10019
       By:     Adam Philip Briskin, Esq., Of Counsel.

SPATT, District Judge:

        On October 6, 2017, the Plaintiff commenced the instant action against the Defendants

seeking, inter alia, to foreclose on a mortgage encumbering the property located at 11 Everett

Street, Valley Stream, New York 11580 (the “Subject Property”).

        On January 10, 2018, after Defendants failed to answer or otherwise respond, the Clerk of

the Court entered default pursuant to Federal Rule of Civil Procedure 55(a) as to all Defendants.

        On December 11, 2018, the Plaintiff filed the instant motion for default judgment.

        On December 13, 2018, the Court referred the motion to United States Magistrate Judge

Steven I. Locke for a Report and Recommendation as to as to whether the motion for default

judgment should be granted, and if so, what relief, if any, should be awarded.


                                                        1
       On May 23, 2019, Judge Locke issued a Report and Recommendation (“R&R”)

recommending as follows:

       [T]he Court respectfully recommends that Plaintiff’s motion for default judgment
       against the Coombeses be granted in part and denied in part, and that CIT be
       awarded: (i) $505,577.31 in unpaid principal; (ii) $20,680.30 in accrued interest,
       plus additional per diem interest of $43.29 from October 15, 2018 until the date on
       which judgment is entered and post-judgment interest thereafter; (iii) $4,235 in
       recoverable costs; (iv) $20,705.82 is escrow advances; (v) $362.74. in late fees; (vi)
       $5,724.50 in attorneys’ fees; and (vii) $1,645 in litigation costs, for total damages
       of $558,930.67 plus continuing interest. The Court further recommends that
       Plaintiff propose three candidates to Judge Spatt so that he may select one to act as
       referee, and that the Subject Property be foreclosed and sold with the proceeds to
       be applied to the amount due under the Note. Finally, the Court recommends that a
       default judgment against Velocity is appropriate such that its interest, if any, in the
       Subject Property should be extinguished. In accordance therewith, the Court
       suggests that an Order similar to the Proposed Judgment, but consistent with this
       Report and Recommendation, be entered.

ECF 23 at 20-21.

       The Plaintiff filed proof of service on May 28, 2019.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Plaintiff’s motion for default judgment

is granted in part and denied in part as recommended by the R&R. The Court selects Elizabeth

Gill, Esq., as the referee. The Plaintiff is directed to submit a proposed judgment consistent with

the R&R no later than fourteen days from the issuance of this order.



                                                 2
SO ORDERED.

Dated: Central Islip, New York

       June 18, 2019

                                      ___/s/ Arthur D. Spatt_______

                                        ARTHUR D. SPATT

                                     United States District Judge




                                 3
